Citation Nr: 1505248	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-16 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1980 to June 1995.

This appeal comes before the Board of Veterans' Appeals (Board) from a February  2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The record before the Board consists the Veteran's paper claims files and electronic records in systems known as the Veterans Benefits Management System (VBMS) and Virtual VA.


REMAND

The Veteran contends that service connection is warranted for diabetes mellitus because he was exposed to herbicides while stationed at missile sites in rural North Dakota during service.  He believes that some of the chemicals to which he was exposed, such as Agent Orange, were the same chemicals used in Vietnam during the Vietnam War.  Because service connection for diabetes is presumed for Vietnam veterans who were exposed to certain herbicides pursuant to 38 C.F.R. § 3.309 (2014), he believes he, too, should be granted service connection for diabetes because he was exposed to the same herbicides.

The Veteran has submitted numerous documents including a description of his job and maps of his location while stationed in North Dakota, as well as articles about the types of chemicals used in North Dakota during the 1980s.  In January 2012, the RO issued a formal finding of a lack of information required to corroborate herbicide exposure during service at Grand Forks Air Force Base, North Dakota.  The RO found that there was not enough evidence to send to the U.S. Army and Joint Services Records Research Center or to allow for meaningful research of Marine Corps or National Archives and Records Administration records.  The RO added that the Veteran's evidence did not state as a matter of record the usage or locations of the herbicides alleged to be used in North Dakota, but rather listed reportable levels of contamination.  Also, the Department of Defense did not currently recognize herbicide exposure or use of herbicides following the period of the Vietnam War, or in the United States in the Veteran's claimed time frame of 1980 to 1984.  On these grounds, exposure to herbicides could not be conceded. 

The Board disagrees and finds that the Veteran has submitted sufficient evidence to warrant a referral by the originating agency to the appropriate service department to determine if Agent Orange or any other herbicide agents listed under 38 C.F.R. § 3.307(a)(6) were used in North Dakota during the period of time when the Veteran was stationed there.  

Additionally, in the Veteran's June 2012 VA Form 9, he raised the issue of entitlement to service connection for obesity.  Specifically, he stated that for approximately 11 years during active service, he worked night and afternoon shifts, causing him to have less than adequate sleep.  He alleged that studies cited by the National Institutes of Health show that the less people sleep, the more likely they are to become obese and develop diabetes.  However, the claim for service connection for obesity has not been developed or adjudicated by the originating agency.  This claim should be developed and adjudicated by the originating agency before the Board decides the issue on appeal.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake appropriate development regarding the Veteran's claim for service connection for obesity, to include providing all required notice to the Veteran and informing him of his rights regarding the claim.

2.  Then, the RO or the AMC should adjudicate the claim for service connection for obesity and inform him of his appellate rights with respect to the decision.

3.  The RO or the AMC should contact the appropriate service department to determine if Agent Orange or any other herbicide agents listed under 38 C.F.R. § 3.307(a)(6) were used in North Dakota during the period of time when the Veteran was stationed there.  

4.  The RO or the AMC also should undertake any other development it determines to be warranted. 

5.  Then, the RO or the AMC should re-adjudicate the claim for service connection for diabetes.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




